                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION



Justin P.,1                                                 Case No. 3:18-cv-01770-AA
                                                             OPINION AND ORDER
              Plaintiff,

      v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


AIKEN, District Judge:

      Plaintiff Justin P. brings this action pursuant to the Social Security Act ("Act"),

42 U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of

Social Security ("Commissioner") which denied Plaintiffs application for Disability

Insurance Benefits ("DIE"). For the reasons set forth below, the Commissioner's

decision is REVERSED and RElVIANDED for an immediate award of benefits.




      1 In the interest of privacy, this opinion uses only the first name and the initial
of the last name of the non-governmental party or parties in this case. Where
applicable, this opinion uses the same designation for a non-governmental party's
immediate family member.
Page 1 - OPINION AND ORDER
                                  BACKGROUND

      On February 20, 2014, Plaintiff filed an initial application for DIB with a date

last insured of December 31, 2015. Tr. 15. In his application, Plaintiff alleged

disability beginning on May 30, 2010, due to failed back syndrome, post-traumatic

stress disorder ("PTSD"), major depression and suicidal ideation. Tr. 198.          An

administrative hearing was held before an Administrative Law Judge ("ALJ"), on

July 2, 2015. Plaintiff was represented by counsel, and he and a vocational expert

("VE") offered testimony. After the hearing, the ALJ issued a decision on October 8,

2015, finding Plaintiff not disabled under the Act. Tr. 15. The Appeals Council

declined review on May 18, 2016. Tr.1. Plaintiff appealed the decision, and on August

14, 2017, Magistrate Judge John Acosta issued an order and opinion remanding the

case for further proceedings. Tr. 2367-2383. A second administrative hearing was

held on June 26, 2018, and, on July 31, 2018, the same ALJ again found Plaintiff not

disabled under the Act. Tr. 2291. Plaintiff then filed a direct appeal with this Court.

                             STANDARD OF REVIEW

      The district court must affirm the ALJ's decision unless it contains legal error

or is not supported by substantial evidence." Garrison v. Colvin, 759 F.3d 995, 1009

(9th Cir. 2014) (citing Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th

Cir. 2006)). Harmless legal errors are not grounds for reversal. Stout v. Comm'r, Soc.

Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (citing Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005)). "Substantial evidence is more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept


Page 2 - OPINION AND ORDER
as adequate to support a conclusion." Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519,

522 (9th Cir. 2014) (citation and internal quotation marks omitted). The court must

evaluate the complete record and weigh "both the evidence that supports and the

evidence that detracts from the ALJ's conclusion." Mayes v. Massanari, 276 F.3d 453,

459 (9th Cir. 2001). If the evidence is subject to more than one interpretation but the

Commissioner's decision is rational, the Commissioner must be affirmed, because

"the court may not substitute its judgment for that of the Commissioner." Edlund v.

Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon the plaintiff to establish disability.

Howard v. Heclder, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden. The

plaintiff must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

      The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140

(1987); 20 C.F.R. § 404.1520(a)(4); id. § 416.920(a)(4). At step one, the ALJ found

that Plaintiff had not engaged in "substantial gainful activity" since the alleged onset

date of May 30, 2010, through the date last insured.         Tr. 2293.    20 C.F.R. §§

404.1520(a)(4)(i), (b); id. §§ 416.920(a)(4)(i), (b). At step two, the ALJ found that

Plaintiff had the following severe impairments: degenerative disc disease, obesity,



Page 3 - OPINION AND ORDER
failed back syndrome, anxiety, depression and PTSD.         Tr. 2293.   20 C.F.R. §§

404.1520(c). At step three, the ALJ determined Plaintiffs impairments, whether

considered singly or in combination, did not meet or equal one of the listed

impairments that the Commissioner acknowledges are so severe as to preclude

substantial gainful activity. Tr. 2294. 20 C.F.R. §§ 404.1520(a)(4)(iii), (d); id. §§

416.920(a)(4)(iii), (d).

       The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); id. § 416.920(e). The ALJ found that Plaintiff

       had the residual functional capacity to perform modified sedentary work
       as defined in 20 CFR 404.1567(a). The claimant can lift/carry 10 pounds
       occasionally and less than 10 pounds frequently. He can sit for 6 to 8
       hours and stand/walk for 2 of 8 hours. He can push/pull as much as he
       could lift and carry. The claimant can never climb ladders or scaffolds.
       He can no more than occasionally crouch, crawl, balance, stoop, kneel
       and climb ramps and stairs. He is further limited to simple, routine and
       repetitive tasks and simple work related decisions. He can no more than
       occasionally interact with the public and with coworkers.

Tr. 2296. At step four, the ALJ determined that Plaintiff does not have past relevant

work. Tr. 2306. At step five, the ALJ determined that "there were jobs that existed

in significant numbers in the national economy that the claimant could have

performed," such as small products assembler, electronics assembler, and escort

vehicle driver. Tr. 2307. Accordingly, the ALJ found that Plaintiff was not disabled

and denied his application for benefits. Tr. 2308.

                                   DISCUSSION

       Plaintiff raises four assignments of error on appeal. He contends that the ALJ

erred in: (1) his evaluation of the medical opinions from Dr. Mandelblatt and Dr.



Page 4 - OPINION AND ORDER
Ellison; (2) not providing persuasive, specific and valid reasons for not assigning great

weight to the Veteran's Administrative (VA") unemployability determination, (3) not

providing clear and convincing reasons to reject Plaintiffs symptom reports and (4)

assigning a RFC assessment that was not supported by substantial evidence because

the ALJ failed to include all supported functional limitations. The Court addresses

each issue in turn.

I.    Medical Opinion Evidence from Dr. Mandelblatt and Dr. Ellison

       Plaintiff argues that the ALJ erred in his evaluation of the medical

 opinions from Dr. Steven Mandelblatt and Dr. John Ellison, because he did not

 provide specific and legitimate reasons to reject their opinions. The Court

 agrees that the ALJ committed harmful legal error in his evaluations of this

 evidence.

       There are three types of medical opinions in Social Security disability

- cases: those of treating, examining, and reviewing physicians.           Holohan v.

 Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001). "Generally, a treating

 physician's opinion carries more weight than an examining physician's, and an

 examining physician's opinion carries more weight than a reviewing

 physician's." Id. at 1202; accord 20 C.F.R, § 404.1527(d). Accordingly, "the

 Commissioner must provide clear and convincing reasons for rejecting the

 uncontradicted opinion of an examining physician." Lester v. Chafer, 81 F.3d

 821, 830 (9th Cir. 1995). Moreover, "the opinion of an examining doctor, even

 if contradicted by another doctor, can only be rejected for specific and legitimate

Page 5 - OPINION AND ORDER
 reasons." Id. at 830-831. "The ALJ is responsible for resolving conflicts in the

 medical record." Carmichle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1164

 (9th Cir. 2008). "Where the evidence is susceptible to more than one rational

 interpretation, it is the ALJ's conclusion that must be upheld." See Morgan v.

 Comm'r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).            "[T]he

 consistency of the medical opinion with the record as a whole" is a relevant

 consideration in weighing competing evidence. Orn v. Astrue, 495 F.3d 625,

 631 (9th Cir. 2007).

A.     Dr. Mandelblatt's Medical Opinion

       The ALJ committed harmful legal error in giving Dr. Mandelblatt's 2015

 medical opinion little weight. Dr. Mandelblatt, Plaintiffs treating physician,

 diagnosed Plaintiff with "failed back surgery, chronic low back pain and

 depression with fair response to extensive medical and surgical intervention

 and counseling." Tr. 2165. The prognosis was fair for the short term but poor

 to nonexistent for recovery. Tr. 2165. Dr. Mandelblatt's opinion indicated

 significant limitations on Plaintiffs mental and physical abilities to perform at

work. Tr. 2165-2168.

      The ALJ provided five reasons for giving Dr. Mandelblatt's opinion little

weight. Tr. 2303-2304. First, the ALJ noted that state agency physician's Dr.

Jensen and Dr. Eder had opined that Plaintiff could "perform light exertional

work with occasional postural restrictions." Tr. 2303. In his decision, the ALJ


Page 6 - OPINION AND ORDER
 only addressed Dr. Eder's opinion and gave it "some" weight. Tr. 2305. The

 ALJ did not explain, however, why Dr. Eder's opinion contradicts Dr.

 Mandelblatt's medical opinion. The fact that there is contradicting medical

 opinion cannot be the only reason to reject the opinion of a treating physician.

 Lester, 81 F.3d at 831. Therefore, Dr. Jenson and Dr. Eder's contradictory

 opinions are not a specific and legitimate reason for discrediting Dr.

 Mandelblatt's opinion.

       The ALJ's second reason given for not fully crediting Dr. Mandelblatt's

 opinion was that "although markers of inflammation were elevated, as the

District Court noted, imaging results of the claimant's spine indicate his fusion

 hardware was intact and there was evidence of deconditioning, with the

claimant encouraged to increase his physical activity in a paced progression."

Tr. 2304.

      As Magistrate Judge Acosta already pointed out, the fact that the

hardware is intact does not contradict Dr. Mandelblatt's opinion and is not a

specific and legitimate reason to contradict Dr. Mandelblatt's medical opinion.

Tr. 2375.

       Evidence of deconditioning and the provider's recommendation of

increased physical activity was made in January 2014.            Tr. 717.    Dr.

Mandelblatt's opinion occurred in February 2015.       Tr. 2168. As Plaintiffs

treating physician, Dr. Mandelblatt had the evidence of deconditioning


Page 7 - OPINION AND ORDER
 available to him, and, additionally, a full year of medical records to determine

 whether Plaintiff was able to increase his physical activity to counter

 deconditioning. After reviewing all the data, Dr. Mandelblatt gave his medical

 opinion as to Plaintiffs limitations. Therefore, the evidence of deconditioning

 and a recommendation to increase physical activity a year before this opinion

 is not a specific and legitimate reason to reject this opinion.

       The ALJ's third reason for not fully crediting Dr. Mandelblatt's opinion

was that Dr. Ellison noted, in his 2015 opinion, that Plaintiffs positive straight

leg raise tests were "possibly magnified." Tr. 2304. The ALJ relied on the use

 of the word "possibly" without pointing out any other evidence in Dr. Ellison's

 opinion to discredit Dr. Mandelblatt's opinion. As discussed below, the fact that

Plaintiff could "possibly" be magnifying his symptoms is not substantial

evidence to discredit Dr. Mandelblatt's medical opinion.

       The ALJ's fourth reason for not fully crediting Dr. Mandelblatt's opinion

was that new medical records "indicate the claimant staying physically active

 and walking and biking frequently." Tr. 2304. An ALJ's finding that a doctor's

opinion is inconsistent with the claimant's own admitted daily activities is a

specific and legitimate reason for rejecting the opinion.          See Tommasetti v.

Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

       The ALJ points to several examples in the record where the claimant was

physically active. Tr. 2299-2230. However, when examining the record as a


Page 8 - OPINION AND ORDER
 whole, it is clear that Plaintiffs ability to engage in such activities has declined.

As Magistrate Judge Acosta pointed out, Plaintiff had shown some

 improvement but experienced increased pain in 2015.           Tr. 2376.    The ALJ

pointed to new medical records which indicated a return to performing more

strenuous activities of daily living.     However, an ALJ may not cherry pick

 evidence to support his conclusion that a plaintiff is not disabled, and the Court

is not persuaded by the scant examples cited in the ALJ's decision.               See

Holohan, 246 F.3d at 1207. Plaintiff did engage in pool therapy at the direction

of his doctor, but he stopped when it failed to improve his symptoms when out

of the pool. Tr. 2327. Moreover, as to the claim that Plaintiff engaged in cycling

in 2016, it appears that notation was carried over from an older chart note. Tr.

 2328. As to the contention that Plaintiff occasionally walked his pets with his

mother, the Court notes that the Act "does not require that claimants be utterly

incapacitated to be eligible for benefits." Fair v. Bowen, 885 F.2d 597, 603 (9th

 Cir. 1989)

       Plaintiff also argues that the recent chart notes do not show an accurate

picture of his daily life and that the instances of physical activity that occur in

the new records caused him pain, so he stopped. The only new medical opinion

in the record is that of Dr. Ellison in 2018, discussed below, but the ALJ

discredits it because it occurred after the relevant time period. Tr. 2304. The

few chart notes cited by the ALJ, are not inconsistent with Dr. Mandelblatt's


Page 9 - OPINION AND ORDER
 medical opinion, and, thus, the notes do not amount to substantial evidence to

 support the ALJ's decision.

       The last reason given for not fully crediting Dr. Mandelblatt's opinion is:

 "the most recent treatment notes, although slightly after the relevant period

 suggest possible significant drug diversion, with the claimant unclear why he

 was taking pain medication and denying any pain problems." Tr. 2304. The

 ALJ specifically pointed to chart notes which he felt indicated that Plaintiff no

 longer needed medication. Tr. 2304. First, a nurse wrote that Plaintiff denied

 any pain problems and did not know why he took the pain medication. Tr. 2546.

 Plaintiff disagreed with this statement and discussed it with his physician. Tr.

 2546. Second, a chart note in 2017, indicated that the doctor wondered why

 Plaintiffs urine sample was negative for oxycodone.        Tr. 2555.    Plaintiff

 responded that he does not take medication before he is driving. Tr. 2544. More

 importantly, there is nothing in the record that indicates that he is giving his

 medication to anyone else. A few chart notes, when examined with the entire

 record, possibly indicating drug diversion does not support the ALJ's decision

 to discredit Dr. Mandelblatt's comprehensive medical opinion.

       Thus, the ALJ again committed harmful legal error in his evaluation of

 Dr. Mandelblatt's 2015 medical opinion.

B.     Dr. Ellison's Medical Opinion

       Plaintiff next argues that the ALJ committed harmful legal error in



Page 10- OPINION AND ORDER
 rejecting Dr. Ellison's 2018 medical opinion.

       Dr. Ellison diagnosed Plaintiff with "persistent chronic low back pain

with history of two failed surgeries .. .limited range of motion and straight leg

 raise with either leg," chronic depression and PTSD helped by treatment,

 obesity, untreated hypertension, and chronic tinnitus. Tr. 2643. Dr. Ellison

 noted various physical limitations that limited Plaintiff to less than an 8-hour

workday, because Plaintiff needed to recline. Tr. 2644-2649. Dr. Ellison also

 noted that Plaintiff could not walk a block at a reasonable pace on rough or

uneven surfaces. Tr. 2649.

      The ALJ concluded that Dr. Ellison's opinion should be given little weight

because (1) it was not within the relevant time period, (2) did not "comport with

evidence of deconditioning, examination results showing the claimant had

normal strength and gait, with a mostly unremarkable sensory examination

except forth claimant's right foot,       (3) evidence of possible symptom

magnification, (4) new treatment records indicating the claimant staying

physically active and walking and biking frequently (5) as well as evidence of

possible drug diversion." Tr. 2304.

      Dr. Ellison's 2018 opinion did not occur during the relevant time period.

However, the ALJ himself ordered this consultative evaluation after Judge

Acosta remanded the case previously, and such medical opinions made after

the relevant time period are relevant. Lester, 81 F.3d at 832. Therefore, the


Page 11 - OPINION AND ORDER
 fact that Dr. Ellison's opinion was made outside of the relevant period of time

 is not a specific and legitimate reason to discredit his opinion.

       The ALJ determined that evidence of deconditioning somehow does not

 comport with Dr. Ellison's opinion. Tr. 2304. However, Dr. Ellison's report is

 consistent with the fact that Plaintiff has significant limitations, which has

 caused him to become less active.

       The ALJ uses Dr. Ellison's 2015 medical opinion, which included a note

 that Plaintiffs testing results were "possibly magnified," as a reason to give less

 weight to his 2018 medical opinion. Tr. 2304. In 2018, Dr. Ellison examined

 Plaintiffs medical record, which included his own 2015 medical opinion, and

 still noted significant limitations. Additionally, in 2018, there is no mention of

 "possibly" magnified symptoms. Therefore, a minor difference in two opinions

 is not a specific and legitimate reason to discount the 2018 opinion.

       The ALJ also notes evidence of new medical records and possible drug

 diversion. However, as discussed above, these are not specific and legitimate

 reasons to discount this medical opinion evidence. Therefore, the ALJ

 committed harmful legal error in his evaluation of Dr. Ellison's 2018 medical

 op1n10n.

II.   VA Unemployability Determination

      Plaintiff next contends that the ALJ committed harmful legal error when

evaluating the VA disability rating decision that he was unemployable. VA

determinations are to be given great weight by the ALJ, and if he does not, he must
Page 12- OPINION AND ORDER
give persuasive, specific, and valid reasons to reject the determination. McCartey v.

Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). A letter by the VA, dated March 6,

2013, stated that Plaintiff has an 80% service-connected disability, but paid at 100%

because he was deemed unemployable. Tr. 167. The VA gave him a 70% disabled

rating for PTSD and a 40% rating for ankylosis spondylitis. Tr. 721. Under the

question, "Are you considered to be totally and permanently disabled due to your

service-connected disabilities," the VA wrote "yes." Tr. 167.

       The ALJ did not accept the VA's disability determination and recited the same

five reasons he gave for rejecting Mr. Mandelblatt's opinion. Tr. 2305. For the same

reasons as stated above, a simple contradiction by non-examining physicians is not a

persuasive, specific, and valid reason to reject the VA determination. Additionally,

the Court finds that Dr. Mandelblatt and Dr. Ellison's opinions are consistent with

each other and support the VA's ultimate determination of unemployability.

       Again, for the same reasons as stated above, intact hardware and evidence of

deconditioning, consultative examination results, new treatment records, and

possible significant drug diversion are not a persuasive, specific, and valid reasons to

reject the VA's determination of unemployability. Therefore, the ALJ committed

harmful legal error when rejecting the VA determination of unemployability.

III.   Plaintiff's Subjective Symptom Reports

       Next, Plaintiff argues that the ALJ failed to provide clear and convincing

reasons to support his rejection of Plaintiffs subjective reports concerning the

intensity, persistence and limiting effects of his symptoms. When a claimant's



Page 13 - OPINION AND ORDER
medically documented impairments reasonably could be expected to produce some

degree of the symptoms complained of, and the record contains no affirmative

evidence of malingering, the ALJ must provide "specific, clear and convincing

reasons" for rejecting the claimant's testimony regarding the severity of his

symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). A general

assertion the claimant is not credible is insufficient; the ALJ must "state which ...

testimony is not credible and what evidence suggests the complaints are not credible."

Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The ALJ must make findings

that are sufficiently specific to permit the reviewing court to conclude that the ALJ

did not arbitrarily discredit the claimant's testimony. Ghanim v. Colvin, 763 F.3d

1154, 1163 (9th Cir. 2014).      If the "ALJ's credibility finding is supported by

substantial evidence in the record, [the court] may not engage in second-guessing."

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

      In weighing a plaintiffs credibility, the ALJ may consider many factors,

including: "(l) ordinary techniques of credibility evaluation, such as the claimant's

reputation for lying, prior inconsistent statements concerning the symptoms, and

other testimony ... that appears less than candid; (2) unexplained or inadequately

explained failure to seek treatment or to follow a prescribed course of treatment; and

(3) the claimant's daily activities." Tommasetti, 533 F.3d at 1039.

      Plaintiff claims that his symptoms relating to his failed back syndrome, PTSD,

major depression and suicidal ideation keep him from being able to work. Tr. 198.

The ALJ found "that the claimant's medically determinable impairments could


Page 14 ~ OPINION AND ORDER
reasonably be expected to cause the alleged symptoms; however, the claimant's

statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record for the reasons explained in this decision." Tr. 2297.

      The ALJ listed three reasons why Plaintiffs symptom reports are not credible:

intact hardware with no recommendation for additional surgery and relief with

medication and other treatment; notations in medical records of high physical

activity; and probable opioid dependence and deconditioning.

      Turning to the first reason, the ALJ states that "[a]lthough diagnosed with

degenerative disc disease, failed back syndrome and obesity, imaging reports of the

claimant's back after the surgery showed intact hardware with no evidence of

complications. No additional surgery was recommended ... the claimant had some

relief with medication and other treatment." Tr. 2297. The ALJ does not, however,

point out why intact hardware would not cause pain.           The fact that Plaintiffs

hardware is intact is not inconsistent with his testimony that he is still in pain or the

medical opinion evidence offered by Dr. Mendelblatt and Dr. Ellison. There was no

recommendation for additional surgery because his doctor believed there was no

benefit, and instead, recommended injections to alleviate his pain. Tr. 2220. Also,

the fact that Plaintiff experienced "some" relief with medication and treatment does

not mean that he was pain free. Therefore, the fact that he had intact hardware, a

recommendation to not have an additional surgery, and some relief with medication




Page 15 - OPINION AND ORDER
and other treatment is not a specific, clear and convmcmg reason to discredit

Plaintiffs symptom testimony.

       Next, the ALJ points out that "there are notations in the medical record of high

activity levels, including walking and biking, inconsistent with the claimant's

allegedly debilitating symptoms." Tr. 2297. First, "[c]ycles of improvement and

debilitating symptoms are a common occurrence, and in such circumstances, it is

error for an ALJ to pick out a few isolated instances of improvement over a period of

months or years and to treat them as a basis for concluding a claimant is capable of

working." Garrison, 759 F.3d at 1017 (citing Holohan, 246 F.3d at 1205).

      As noted above, the record shows that Plaintiffs symptoms were improved for

a period of time, but, in April 2014, Plaintiff complained of increased pain and only

experienced some benefit with breakthrough pain medication. Tr. 1378. Plaintiff

also told his doctor that he was having leg pain and spasms in his lower back that

caused him to kick his legs and crawl up in a ball of pain. Tr. 1378. Plaintiff stated

that this pain reminded him of the pain he felt before his last fusion. Tr. 1378.

During this period, Plaintiff also saw Dr. Anderson Goranson, who stated that

Plaintiff was "experiencing a worsening of pain" which exacerbated his psychiatric

condition. Tr. 1380. Additionally, Dr. Ellison's 2018 medical opinion states that he

still had significant limitations. Tr. 2644. Plaintiff argues that the references in the

medical record cited by the ALJ are only instances where he felt better for a short

period of time but overall, he still suffers from chronic low back pain and severe

depression that keeps him from working. The Court agrees.


Page 16 - OPINION AND ORDER
      Second, courts have been clear that a plaintiff is not required to "vegetate in a

dark room in order to be eligible for benefits." Molina v. Astrue, 674 F.3d 1104, 1112-

13 (9th Cir. 2012). Examining each of the instances of "high" activity that the ALJ

points out, the Court notes that they only show an activity that Plaintiff either did

for a brief part of the day, a few times a week, or he that he planned to do in the

future. For example: "He reported going out with friends at least once a week and

engaging in other social activities throughout the week." Tr. 2301. "He also reported

cooking and giftwrapping for the holidays." Tr. 2301. He "reported joining a local

swimming center for six months." Tr. 2302. "He further reported having Facebook

friends in Kansas and playing online games." Tr. 2302. In order to receive disability

payments, a person need not completely withdraw from life and show that they are

incapable of doing anything. The record shows an individual who is trying to be active

and social but struggles due to his chronic back pain and PTSD, which is consistent

with the medical evidence. Therefore, a few notations in the medical record of activity

are not specific, clear and convincing reasons to reject Plaintiffs symptom reports.

      Finally, the ALJ states that "[l]ater records also note the claimant's probable

opioid dependence and deconditioning, both of which rather than the claimant's

underling impairments likely affected his functionality." Tr. 2297. Notably, this

claim contradicts the ALJ's previous reasoning that Plaintiff has a "high" activity

level. Tr. 2297. Additionally, the ALJ states that Plaintiff is opioid dependent, but

also states that there is possibly drug diversion. Tr. 2297 and 2304. Therefore, the




Page 17 ~ OPINION AND ORDER
Court finds that probable opioid dependence and deconditioning is not a specific, clear

and convincing reason.

       In sum, the ALJ erred in not providing clear and convmcmg reasons to

discredit Plaintiffs symptom reports.

IV.    RFC Assessment

       The RFC assessment was not supported by substantial evidence because the

ALJ failed to include all supported functional limitations. The RFC is the most a

person can do, despite his physical or mental impairments. 20 C.F.R. §§ 404.1545,

416.945. In formulating an RFC, the ALJ must consider all medically determinable

impairments, including those that are not "severe," and evaluate "all of the relevant

medical and other evidence," including the claimant's testimony. Id.; SSR 96-8p, 1996

vVL 374184. In determining a claimant's RFC, the ALJ is responsible for resolving

conflicts in the medical testimony and translating the claimant's impairments into

concrete functional limitations in the RFC. Stubbs-Danielson v. Astrue, 539 F.3d

1169, 1174 (9th Cir. 2008). Only limitations supported by substantial evidence must

be incorporated into the RFC and, by extension, the dispositive hypothetical question

posed to the VE. Osenbroch v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001).

       The ALJ erred in evaluating Dr. Mandelblatt's medical opinion, Dr. Ellison's

medical opinion, the VA unemployability rating, and Plaintiffs symptom reports.

The RFC was not supported by substantial evidence because these limitations were

not included; therefore, the ALJ erred in assessing Plaintiffs RFC.

I II



Page 18 ~ OPINION AND ORDER
V.    Scope of Remand

      The Court has found the ALJ has again committed harmful legal error. The

Court has discretion under 42 U.S.C. § 405(g) to decide "whether to remand for

further proceedings or for an award of benefits." Holohan, 246 F.3d at 1210 (citation

omitted). The issue turns on the utility of further proceedings. Id. A court may not

award benefits punitively and must conduct a "credit-as-true" analysis on evidence

that has been improperly rejected by the ALJ to determine if a claimant is disabled

under the Act. Strauss v. Comm 'r of the Soc. Sec., 635 F.3d 1135, 1138 (9th Cir. 2011).

      The credit-as-true doctrine is settled in the Ninth Circuit and binding on this

Court. Garrison, 759 F.3d at 999.      Under this doctrine, courts must utilize the

following sequential evaluation process: (1) determine whether the ALJ made a

harmful legal error, such as failing to provide legally sufficient reasons for rejecting

evidence, be it claimant testimony or medical opinions; (2) review the whole record to

assess whether it is fully developed, free from conflicts and ambiguities, and that all

essential factual issues have been resolved; and (3) determine whether the ALJ would

be required to find the claimant disabled on remand if the improperly discredited

evidence were credited as true. Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir.

2015) (internal quotation marks and citation omitted). Additionally, even if all three

of the foregoing primary elements are met, courts can still remand for further

proceedings if the record as a whole "creates serious doubt" about whether a claimant

is disabled as a matter oflaw. Id.




Page 19 - OPINION AND ORDER
      Here, the first prong of the credit-as-true analysis is satisfied.     The ALJ

committed harmful legal error when he did not provide specific and legitimate

reasons to give little weight to Dr. l\!Iandelblatt and Dr. Ellison's medical opinions;

when he did not provide persuasive, specific, and valid reasons to reject the VA

determination of unemployability; and when he did not provide specific, clear and

convincing reasons to reject Plaintiffs symptom reports.

      With respect to prong two, the Court finds that the record as a whole is fully

developed, free from conflicts and ambiguities, and all essential factual issues have

been resolved. There have already been two administrative hearings and decisions.

The Court finds no inconsistencies in the record that cast doubt on Plaintiffs claim

of disability. Remanding for further proceedings would only serve to perpetuate an

impermissible "heads we win; tails lets play again" system of disability benefits.

Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir. 2004).

      With respect to prong three, the Court finds that on remand the ALJ would be

required to find Plaintiff disabled if Dr. Mandelblatt's medical opinion is credited as

true. A VE was asked at the first administrative hearing whether Plaintiff could

sustain competitive employment with the limitations documented by Dr.

Mandelblatt, and the VE testified that with those restrictions he could not do so. Tr.

73.   Additionally, crediting Dr. Ellison's opinion, the VA unemployability

determination, and Plaintiffs symptom reports, all of which support Dr.

Mendelblatt's limitations, there is no doubt that the ALJ would be required to find

Plaintiff disabled on remand.


Page 20 - OPINION AND ORDER
      The record is fully developed, and further administrative proceedings would

serve no useful purpose. Crediting the evidence noted above as true, the ALJ would

be required to find that Plaintiff is disabled. Therefore, the Court reverses the

Commissioner's decision and remands for an immediate award of benefits.

                                 CONCLUSION

      The Commissioner's decision that Plaintiff is not disabled is REVERSED and

the case is RElVIANDED for an immediate award of benefits.

      IT IS SO ORDERED.

      Dated this~,lr-rlay of October, 2019.



                                  Ann Aiken
                          United States District Judge




Page 21 - OPINION AND ORDER
